Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US Patent No. 8246300).
Regarding Claim 1, Shi et al. discloses a vacuum pump including a turbomolecular mechanism having rotor blades and stator blades that are alternately arranged in multiple stages in an axial direction (Col. 7, lines 11-16; Fig. 1 #4a – rotor blades and #12 – stator blades) inside a casing having an inlet port for sucking gas from an outside and an outlet port for exhausting the sucked gas to the outside (Col. 7, lines 7-10, 32-35; Fig. 1 #11 – casing with #15 – suction port as inlet port and #16 – exhaust port as outlet port), the vacuum pump comprising: a plurality of annular spacers that are stacked on each other and position the stator blades in the axial direction (Col. 7, lines 17-21; Fig. 1 #13 - spacers); the casing that is constituted by at least two components of a cylindrical portion that is arranged to surround outer peripheries of the plurality of stacked spacers and a base portion that is attached to a lower portion of the cylindrical portion (Col. 7, lines 7-10; Fig. 1 #11 – casing is cylindrical; #1 – base is considered part of casing attached to lower portion of cylindrical portion); and radial positioning portions that are provided at two vertical positions inside the cylindrical portion and coaxially hold at least a spacer of an uppermost stage and a spacer of a lowermost stage among the plurality of stacked spacers (Col. 8, lines 38-55; Fig. 1 #11a – spacer abutment end face as radial positioning portion for uppermost stage; see below for radial positioning portion for lowermost stage).

    PNG
    media_image1.png
    291
    420
    media_image1.png
    Greyscale

Regarding Claim 2, Shi et al. discloses all the limitations of Claim 1 above. Shi et al. further discloses wherein an upper radial positioning portion of an inner peripheral surface of the cylindrical portion is provided corresponding to outer peripheral surfaces of the plurality of spacers (Col. 8, lines 38-55; Fig. 1 #11a – spacer abutment end face as upper radial positioning portion for uppermost stage), and a lower radial positioning portion of the inner peripheral surface of the cylindrical portion is provided corresponding to a lateral surface of the base portion (see above).
Regarding Claim 3, Shi et al. discloses all the limitations of Claim 2 above. Shi et al. further discloses wherein the upper radial positioning portion is provided corresponding to an outer peripheral surface of the spacer of the uppermost stage (Fig. 1 #13(T) – topmost spacer as spacer of uppermost stage).
Regarding Claim 4, Shi et al. discloses all the limitations of Claim 1 above. Shi et al. further discloses wherein each of the plurality of spacers includes a radial supporting portion that is disposed between an outer peripheral surface of each of the stator blades and an inner peripheral surface of the cylindrical portion and a spacer portion that is provided to be opposed to an outer peripheral side of each of the rotor blades and fitted and connected to an inner peripheral surface of the radial supporting portion of each of the plurality of stacked spacers adjacent to each other (Fig. 2a #13 – spacers; see below).

    PNG
    media_image2.png
    427
    559
    media_image2.png
    Greyscale

wherein the spacer of the uppermost stage has a radial positioning portion that is provided to be opposed to a stator blade of an uppermost stage and an outer peripheral side of a rotor blade of an uppermost stage (Fig. 2a #13(T) – topmost spacer as spacer of the uppermost stage).
Regarding Claim 8, Shi et al. discloses a cylindrical portion of a vacuum pump including a turbomolecular mechanism having an inlet port for sucking gas from an outside, an outlet port for exhausting the sucked gas to the outside (Col. 7, 32-35; Fig. 1 #15 – suction port as inlet port and #16 – exhaust port as outlet port), rotor blades and stator blades that are alternately arranged in multiple stages in an axial direction (Col. 7, lines 11-16; Fig. 1 #4a – rotor blades and #12 – stator blades), and a plurality of annular spacers that are stacked on each other and position the stator blades in the axial direction (Col. 7, lines 17-21; Fig. 1 #13 - spacers), wherein the cylindrical portion is arranged to surround outer peripheries of the plurality of stacked spacers (Col. 7, lines 7-10; Fig. 1 #11 – casing is cylindrical) and includes radial positioning portions that are provided at two vertical positions of an inner peripheral surface of the cylindrical portion and coaxially hold at least a spacer of an uppermost stage and a spacer of a lowermost stage among the plurality of stacked spacers (Col. 8, lines 38-55; Fig. 1 #11a – spacer abutment end face as radial positioning portion for uppermost stage; see below for radial positioning portion for lowermost stage).

    PNG
    media_image1.png
    291
    420
    media_image1.png
    Greyscale

Regarding Claim 9, Shi et al. discloses a base portion of a vacuum pump including a turbomolecular mechanism having an inlet port for sucking gas from an outside, an outlet port for exhausting the sucked gas to the outside (Col. 7, 32-35; Fig. 1 #15 – suction port as inlet port and #16 – exhaust port as outlet port), rotor blades and stator blades that are alternately arranged in multiple stages in an axial direction (Col. 7, lines 11-16; Fig. 1 #4a – rotor blades and #12 – stator blades), and a plurality of annular spacers that are stacked on each other and position the stator blades in the axial direction (Col. 7, lines 17-21; Fig. 1 #13 - spacers), wherein the base portion is attached to a lower portion of a cylindrical portion arranged to surround outer peripheries of the plurality of stacked spacers and positioned in a radial direction with respect to the cylindrical portion (Col. 7, lines 7-10; Fig. 1 #11 – casing is cylindrical portion; #1 – base is attached to lower portion of cylindrical portion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. in view of Ikegami et al. (JPH11230084).
Regarding Claim 5, Shi et al. teaches all the limitations of Claim 1 above.
However, Shi et al. fails to teach wherein the spacer of the uppermost stage includes an upper radial supporting portion that is disposed between an outer peripheral surface of a stator blade of an uppermost stage and the inner peripheral surface of the cylindrical portion, a lower radial supporting portion that is disposed between an outer peripheral surface of a stator blade that is disposed under the stator blade of the uppermost stage and the inner peripheral surface of the cylindrical portion, and a spacer portion that is provided on an outer peripheral side of a second-highest rotor blade and connects the upper radial supporting portion and the lower radial supporting portion to each other.
Ikegami et al. teaches a vacuum pump with a series of spacers stacked on top of each other. The spacer of the uppermost stage is a fixed wing spacer with an upper radial supporting portion, lower radial supporting portion, and spacer portion disposed between the inner peripheral surface of a cylindrical portion of the casing and the uppermost stator blade, the stator blade below the uppermost stator blade and the rotor blade, respectively, in order to fix the blades in place (paragraph 0015; Fig. 1 #34 – top fixed wing spacer as uppermost spacer). Shi et al. and Ikegami et al. are analogous prior art as they both relate to vacuum pumps. Simple substitution of one known element for another to obtain predictable results is obvious. Therefore, it would have been obvious to a person of ordinary skill in the art to have simply substituted the uppermost spacer taught Ikegami et al. for the upper most spacer of Shi et al., in order to obtain the predictable result of fixing the blades in place (paragraph 0015).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. in view of Tsutsui (JP2003262198).
Regarding Claim 7, Shi et al. teaches all the limitations of Claim 2 above. Shi et al. further teaches wherein the base portion includes a cylindrical base portion that extends to an upper side in the axial direction of the casing and has an outer peripheral surface that comes into contact with an inner surface of the lower radial positioning portion and a horizontal base portion that extends in a flange shape from an outer periphery of a lower portion of the cylindrical base portion to the outside and comes into contact with a lower surface of the cylindrical portion (Fig. 1 #1 – base portion; see below), wherein an O-ring that seals a place between the base portion and the cylindrical portion (Fig. 1 – see below).

    PNG
    media_image3.png
    225
    463
    media_image3.png
    Greyscale

However, Shi et al. fails to teach that the O-ring is disposed between the horizontal base portion and the lower surface of the cylindrical portion.
Tsutsui teaches a vacuum pump with an O-ring between the horizontal base portion and the lower surface of the cylindrical portion, in order to provide a vacuum seal between the base and cylindrical portion (paragraph 0011; Fig. 1 #16 – vacuum seal is provided by O-ring). The rearrangement of parts is not patentable when the operation of the prior art device would not be modified (See MPEP 2144.04 VI. C.). Shi et al. and Tsutsui are analogous prior art as they each relate to vacuum pumps. The O-ring provides a sealing arrangement between the cylindrical portion and base portion in both Shi et al. and Tsutsui. Therefore, it would have been obvious to a person of ordinary skill in the art to rearrange the O-ring taught by Shi et al. to be between the horizontal base portion and the lower surface of the cylindrical portion as taught by Tsutsui, as such a rearrangement of parts would not modify the operation of the O-ring as a seal  between the base portion and cylindrical portion, and such a rearrangement of parts is an obvious matter of design choice (See MPEP 2144.04 VI. C.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maejima (EP000829645), Shi et al. (20160025096), Sakaguchi et al. (8366380), Nonaka et al. (7572096), and Sekita (20130121858) each teaches a turbomolecular vacuum pump with a casing including an inlet port, outlet port, base portion, and a cylindrical portion surrounding axially stacked spacers that are on the outer periphery of multiple stages of rotor and stator blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKSON N GILLENWATERS/Examiner, Art Unit 3745    

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745